61 N.Y.2d 855 (1984)
The People of the State of New York, Respondent,
v.
Henry Heinsohn, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1984.
Decided February 23, 1984.
Judd Burstein and Gerald L. Shargel for appellant.
William L. Murphy, District Attorney (Karen McGee of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE concur; Judge SIMONS taking no part.
*856MEMORANDUM.
The order of the Appellate Division should be affirmed.
The evidence at trial, measured against the unexcepted-to instructions to the jury, demonstrated that defendant was generally familiar with the area in which the accident occurred and that he was traveling well above the speed limit in an unregistered vehicle while tailgating a van when he suddenly pulled out to the left, crossed the center line and drove onto the safety island where he struck and killed two pedestrians.
We agree with the Appellate Division that under these facts there was sufficient proof for the jury to find that defendant was aware of and consciously disregarded a substantial and unjustifiable risk that his actions would cause the death of another. (Penal Law, § 125.15, subd 1; § 15.05, subd 3.)
Order affirmed in a memorandum.